                        Case 5:19-cv-04355-EJD Document 21-1 Filed 10/04/19 Page 1 of 2



            1

            2

            3

            4

            5

            6                                       UNITED STATES DISTRICT COURT

            7                                      NORTHERN DISTRICT OF CALIFORNIA

            8                                              SAN JOSE DIVISION

            9

          10       TRANSACTION SECURE, LLC, a foreign                    Case No. 5:19-cv-4355-EJD
                   limited liability company,
          11                                                         [PROPOSED] ORDER GRANTING
                                      Plaintiff,                     DEFENDANT FACEBOOK, INC.’S
          12                                                         MOTION TO DISMISS FOR FAILURE
                          v.
                                                                     TO STATE A CLAIM UNDER RULE
          13                                                         12(B)(6)
                   FACEBOOK, INC., a foreign corporation,
          14       d/b/a INSTAGRAM,,

          15                          Defendant.

          16
                          Facebook, Inc.’s (“Facebook”) Motion to Dismiss for Failure to State a Claim Under Rule
          17
                   12(b)(6) was heard by the Honorable Edward J. Davila, Judge of the U.S. District Court for the
          18
                   Northern District of California on February 20, 2020. The Court, having considered all papers and
          19
                   pleadings submitted by the parties, the oral arguments of counsel made at the hearing, and being fully
          20
                   advised, finds as follows:
          21
                               1. The claims of U.S. Patent No. 8,738,921 are invalid under 35 U.S.C. § 101; and
          22
                               2. Plaintiff’s Complaint should be dismissed with prejudice for failure to state a claim
          23
                                  pursuant to Federal Rule of Civil Procedure 12(b)(6).
          24
                          IT IS THEREFORE ORDERED that:
          25
                               1. Facebook’s Motion to Dismiss for Failure to State a Claim Under Rule 12(b)(6) is
          26
                                  GRANTED; and
          27

          28
  COOLEY LLP
                                                                             PROPOSED ORDER
ATTORNEYS AT LAW
   PALO ALTO
                                                                    1.       CASE NO. 3:19-CV-04355-EJD
                     Case 5:19-cv-04355-EJD Document 21-1 Filed 10/04/19 Page 2 of 2



            1               2. Transaction Secure’s case is DISMISSED WITH PREJUDICE.

            2          IT IS SO ORDERED.

            3
                   Dated:                                  Edward J. Davila
            4                                              United States District Judge
            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                                 PROPOSED ORDER
ATTORNEYS AT LAW
   PALO ALTO
                                                           2.                        CASE NO. 3:19-CV-04355-EJD
